Citation Nr: 0106355	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-19 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



REMAND

The veteran served on active duty from November 1941 to June 
1946.  He was a prisoner of war from April 10, 1942, to 
October 1, 1942.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
, Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied entitlement to a TDIU, denied entitlement to an 
initial evaluation in excess of 60 percent for ischemic heart 
disease as a residual of beriberi, denied service connection 
for respiratory tract infection, Koch's disease, old fracture 
of the ribs, lipoma, sinusitis, chronic fatigue syndrome, and 
prostate disorder, and denied entitlement to an effective 
date earlier than August 24, 1993, for the grant of service 
connection for ischemic heart disease as a residual of 
beriberi.

The claim for entitlement to an initial evaluation in excess 
of 60 percent for ischemic heart disease as a residual of 
beriberi was denied by the Board in a May 2000 decision.  
That decision is final.  38 C.F.R. § 20.1100 (2000).

The veteran did not appeal the issue of entitlement to an 
effective date earlier than August 24, 1993, for the grant of 
service connection for ischemic heart disease as a residual 
of beriberi, and thus that issue is not on appeal.

The Board notes that the only issue on appeal is the claim 
for a TDIU.  However, in the October 1999 rating decision, 
the RO denied the veteran's claims for service connection for 
respiratory tract infection, Koch's disease, old fracture of 
the ribs, lipoma, sinusitis, chronic fatigue syndrome, and 
prostate disorder as not well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In this regard, the Board notes that the veteran has 
asserted that he cannot work due to ischemic heart disease, 
duodenal ulcer, chronic obstructive pulmonary disease/asthma, 
osteoarthritis, and an old fracture of the rib.  The veteran 
is service connected for ischemic heart disease and duodenal 
ulcer only.  However, some of the disabilities for which the 
veteran claimed has affected his ability to work were 
adjudicated in the October 1999 rating decision and 
determined to be not well grounded.

In a General Counsel decision, the General Counsel determined 
that the Board could initiate readjudication of a claim if 
that claim was denied between July 1999 and the enactment of 
the new law (November 2000) as not well grounded.  VAOPGCPREC 
3-2001 (Jan. 22, 2001).  The Board finds that this is the 
appropriate action to take in this case, as the issue of 
entitlement to TDIU is inextricably intertwined with the 
veteran's service connection claims.  This is so because the 
final outcome of some of these pending service connection 
claims could materially affect the result of the current 
appeal on the issue of entitlement to TDIU.  See, e.g., 
Moffit v. Brown, 10 Vet. App. 214, 222 (1997).  Additionally, 
although the claim for service connection for osteoarthritis 
was not adjudicated in the October 1999 rating decision, the 
Board finds that such claim must be adjudicated prior to its 
determination of whether entitlement to a TDIU is warranted, 
as it is inextricably intertwined with the claim for TDIU for 
the same reasons.  See id.

Thus, given that a TDIU rating is based on the 
unemployability caused by one or more service-connected 
disabilities, the TDIU claim in this case remains as an 
underlying issue until a final decision has been rendered on 
the claims for service connection.  See In the Matter of the 
Fee Agreement of Mason, 13 Vet. App. 79, 87 (1999).

Therefore, for these reasons, a remand is required.  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and adjudicate the claims of 
entitlement to service connection for 
respiratory tract infection, Koch's 
disease, old fracture of the ribs, 
lipoma, sinusitis, chronic fatigue 
syndrome, prostate disorder, and 
osteoarthritis.

3.  If compensation benefits are awarded 
establishing entitlement to service 
connection for any of the disabilities, 
the RO should again review and adjudicate 
the claim of entitlement to a total 
rating based on individual 
unemployability due to the service-
connected disabilities.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


